DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 depends from itself, making applicant’s intentions regarding the claim unknown therefore claim 31 has not been further examined on the merits at this time.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 9, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vivier et al. WO 2016/023728 in view of Weijers et al. US 20130011521.
Regarding claim 1, Vivier discloses a fitment assembly (10) capable of use with a food or beverage container (pack 100), each container comprising at least one ingredient for preparation of a food or beverage product (page [0002]), which fitment assembly comprises at least one fluid inlet (110) communicating with at least one injection (111) hole through which a fluid can be supplied into the food or beverage container and there is at least one dispensing outlet (120/130) through which the food or beverage product is dispensed.  There are two parts (127/137) relatively moveable with respect to each other to open the communication of the dispensing outlet (120/130) with the exterior of the fitment assembly, and the two parts (120/130) are relatively moveable.  When the fitment assembly is opened for dispensing, the two parts (120/130) would have to move relatively with respect to each other, first moving vertically to open the communication of the dispensing outlet and then transversely to swing out of the way in order for said parts to allow dispensing of the food or beverage product (page 12, ln 1 – page 14, ln 6 and fig. 4a – 4b).  It is The Office’s position that the fitment assembly comprises two parts (127/137) relatively moveable with respect to each other such that this relative movement opens the communication of the dispensing outlet (120/130) with the exterior of the fitment assembly, and the two parts are relatively moveable.  
In the event that claim can be construed as differing from claim 1 in the relative movement with respect to each other such that this relative movement opens the communication in the of the inner volume of the container with the fitment assembly and further opens or closes the communication of the dispensing outlet with the exterior of the fitment assembly, Weijers discloses a fitment assembly (100) capable of use with one or a plurality of food or beverage containers, each container comprising at least one ingredient for the preparation of a food or beverage product (paragraph [0002]), which fitment assembly comprises at least one fluid inlet (109) communicating with at least one injection hole through which a fluid can be supplied into the food or beverage container and there is at least one dispensing outlet (111) through which the food or beverage product is dispensed.  The fitment assembly of Weijers comprises two parts (101/102) relatively moveable with respect to each other such that this relative movement opens and closes the communication of the inner volume of the container with the fitment assembly and further opens or closes the communication of the dispensing outlet with the exterior of the fitment assembly, and the two parts are relatively moveable (Paragraph [0048] – [0049], [0058] and fig. 1A – 1D).  
Weijers is disclosing the relative movement of the fitment assembly to open and then further close the communication of the dispensing outlet with the exterior of the fitment assembly in order to dispense a food or beverage product and then further close the dispensing outlet, i.e. close the fitment assembly, after use to prevent subsequent leaking of the fitment/container and portion of food products remaining in the container to which said assembly is a part thereof (paragraph [0020]).  To therefore modify Vivier and to allow a relative transversal movement of the fitment assembly to close the fitment assembly after the production of a food or beverage product to prevent subsequent leaking of the remaining ingredients in the container as taught by Weijers would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Further regarding claim 1, it is obvious that when a transversal force would be applied (cut or tear off . . . by the machine) (‘728, page 18, ln 4) to the relatively moveable parts (127/137) of Vivier in view of Weijers to compress substantially transversally said movable parts the fitment assembly would be converted into a substantially and opposed vertical movement of the two movable parts of the fitment assembly as said movable parts are transversely moved.
Regarding claim 3, since the two movable parts of Vivier in view of Weijers would be opened simultaneously (‘728, page 17, ln 24) it is seen that the relative movement of the two parts is synchronized.
Regarding claim 4, Vivier in view of Weijers disclose the fitment comprises at least one arm (128 and 138) each joined to the rest of the fitment assembly by at least two pivoting points (‘728, the narrowed areas below reference signs 120 and 130 respectively in fig. 4a).
Regarding claim 5, Vivier in view of Weijers discloses there would be two fluid inlets (109/110) which inlets are symmetrically arranged within the fitment assembly (‘521, fig. 1F) each of which would supply a fluid into the food or beverage container by a corresponding injection hole, sequentially and/or simultaneously actuated as a function of the type of product prepared (‘521, paragraph [0048]).  Further Vivier discloses the fitment would have “at least one fluid inlet” (‘728, page 4, ln 16 – 17) which would allow for more than one, i.e. at least two, fluid inlets to be present.
Regarding claim 6, Vivier in view of Weijers disclose the fitment assembly would be capable of injecting a high velocity jet into the food or beverage container through the at least one injection hole (’728, page 12, ln 3 – 5).
Regarding claim 7, Vivier in view of Weijers disclose the at least one fluid inlet is reversibly positioned (through hole passing from one side to the other) (‘728, page 12, ln 19 – 20 and claim 5).
Regarding claim 8, Vivier in view of Weijers disclose there would be an injecting means (‘728, fig. 3, reference sign 30) which means further comprises a toroidal ring both of which would be inserted into the fluid inlet (110) and would be seen to hold the fitment in position, which is to say the fluid inlet is seen to be at least one positioning hole to secure the fitment in position allowing the machine to guide the movement of the two parts of the fitment assembly with respect to each other.
Regarding claim 9, Vivier in view of Weijers disclose the at least one dispensing outlet is configured partially in one of the two parts (120/127) and partially in the other one of the two parts (130/137), and at least one of the two parts comprises a tearable element (‘728, page 18, ln 4).
Regarding claim 30, once it was known to have at least one arm each joined to the rest of the fitment assembly by at least two pivoting points it is not seen that patentability would be predicated on the particular number of arms one would choose to provide to the fitment assembly.  The mere duplication of parts has no patentable significance unless a new and unexpected result would be produced (MPEP § 2144.04 VI.B.).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 7 of copending Application No. 16/324,190. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is a virtual duplicate of claim 1 of the ‘190 application with only minor variations in the claim language.  Claim 6 of the instant application is identical to claim 7 of the ‘190 application.  Claim 7 of the instant application is identical to claim 5 of the ‘190 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 05 July 2022 have been fully and carefully considered but they are not found persuasive.
Regarding the rejection of claim 1, applicant urges that The Office has failed to provide any reasoning as to why the ordinarily skilled artisan would combine Vivier and Weijers to compress substantially transversally the movable parts of the fitment assembly, providing only conclusory statements.  This urging is not deemed persuasive and as unequivocally set forth with clear and careful reasoning in the rejections above Vivier in view of Weijers disclose all the limitations of claim 1 as presently recited in the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        21 September 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792